DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2021 was considered by the examiner.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent number 3,798,011 (Sharp).
It is initially noted that the claims are product-by-process claims. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
In regards to independent claim 1 and dependent claim 3, Sharp is directed to multilayered metal composites that are useful as transition joints. (1:9-11) Sharp teaches metal composites having an outer layer of high-yield-strength aluminum, titanium, or zirconium-base metal joined to a dissimilar outer layer of high-yield-strength nickel or aluminum-base metal or to a high-yield-strength iron-base metal. (1:53-60) An interlayer of tantalum, niobium, aluminum, or titanium can be used provided they are not bonded directly to iron or nickel based outer layers. (1:60-2:2)
Sharp teaches forming aluminum/tantalum/stainless steel composites, the tantalum may be bonded first to the stainless steel and the aluminum base may be bonded to the tantalum. (8:12-15) Where the interlayer does not form brittle intermediate phases with one outer layer but does with another, the first interlayer-outer layer combination may be provided in the form of roll-bonded or diffusion-bonded duplex plate or sheet which is then explosion-bonded to the second outer layer, or vice versa, to form a multilayered composite. (8:15-22) 
The resulting product would include roll clad layers and explosively joined layers within the plate that are metallurgically bond to each other. It would therefore be expected that the claimed product would not be patentably distinct from that of the prior art. Further, the cutting and fabricating steps do not necessarily or inherently result in any changes to the properties of the product that would result in a patentably distinct product from that of the prior art. 

As to claim 6, the parameters of the heat treating process in the product-by-process claims are not limited in scope, for example time or temperature. Therefore, this step would not necessarily or inherently result in a change in the physical or chemical properties of the product. The claimed product would therefore not be patentably distinct from that of the prior art. 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 5,271,546 (Hardwick).
It is initially noted that the claims are product-by-process claims. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
In regards to independent claim 1, Hardwick is directed to a clad metal plate. (Abstract) The method of producing the layer comprises metallurgically bonding a relatively thin layer of substrate metal to a relatively thick layer and then roll bonding a relatively thick second layer of substrate metal to the free substrate metal surface of the bonded composite element to form a composite cladding element. (2:28-52) The layers of substrate metal may be of the same composition or may differ in composition provided the layers are compatible for roll-bonding. (3:1-3) The substrate metal may comprise low carbon steel or stainless steel and the cladding metal may comprise titanium, zirconium, nickel, or nickel alloy. (3:3-8) 
Hardwick specifically teaches explosively bonding a carbon steel layer to a titanium layer. (5:35-37) A carbon steel plate was placed on the steel layer and was passed through a rolling mill until the steel layer was bonded to the steel plate at the interface. (5:35-47) The claimed product does not appear to be patentably distinct from that of the prior art product. 
As to claim 6, the parameters of the heat treating process in the product-by-process claims are not limited in scope, for example time or temperature. Therefore, this step would not necessarily or inherently result in a change in the physical or chemical properties of the product. The claimed product would therefore not be patentably distinct from that of the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent number 3,798,011 (Sharp).
As to claims 2, 4, and 5, while Sharp sets forth explosively joining and roll bonded materials, it does not explicitly teach an example using interlayer of titanium or the aluminum layers as claimed. Sharp does set forth that titanium can be utilized as an interlayer. (1:68-2:2) Sharp teaches utilizing the aluminum alloy 6061-T6 alloy with a yield strength of 40,000 psi. (11:65-12:1) Sharp also teaches utilizing the 1060 aluminum to an 5083 aluminum with a tantalum interlayer. (11:52-61) 
It would have been obvious to one of ordinary skill in the art to have selected the materials as taught within Sharp to create the combinations as set forth in the instant claims. One of ordinary skill in the art would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, including selecting known materials having known properties appropriate for the intended use of the final product. Additionally, these materials were explicitly taught as being appropriate for the explosively joining and roll bonding method as taught within Sharp. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,271,546 (Hardwick).
As to claims 2 and 3, Hardwick teaches that the clad layer may be made of titanium. (See Claim 3) Hardwick teaches that the layers of substrate metal may be the same composition or may differ in composition provided the layers are compatible for roll-bonding. (3:1-3) This would include multiple titanium layers. Hardwick further sets forth low carbon steel clad with stainless steel. (3:7-8) 
It would have been obvious to one of ordinary skill in the art to have selected the materials as taught within Hardwick to create the combinations as set forth in the instant claims. One of ordinary skill in the art would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, including selecting known materials having known properties appropriate for the intended use of the final product. Additionally, these materials were explicitly taught as being appropriate for the explosively joining and roll bonding method as taught within Hardwick. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784